UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): February 6, 2014 FluoroPharma Medical, Inc. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 333-15138120-8325616 (Commission File Number)(IRS Employer Identification No.) 8 Hillside Avenue, Suite 207 Montclair, NJ 07042 (Address of principal executive offices and zip code) (973) 744-1565 (Registrant's telephone number including area code) (Registrant's former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item7.01.Regulation FD Disclosure. On February 6, 2014, FluoroPharma Medical, Inc. announced the presentation of data from an ongoing Phase II clinical trial for 18F-FCPHA (CardioPET) to assess myocardial perfusion and fatty acid uptake in coronary artery disease patients at the 2014 Society of Nuclear Medicine and Molecular Imaging Winter Meeting. A copy of the press release is attached hereto as Exhibit 99.1, and which is incorporated herein by reference. The foregoing information in this current report, including the press release attached hereto as Exhibit 99.1, is being furnished pursuant to Item 7.01 and shall not be deemed "filed" for the purposes of Section 18 of the Securities and Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section. This information shall not be incorporated by reference into any registration statement pursuant to the Securities Act of 1933, as amended. Item9.01. Financial Statement and Exhibits. (d) Exhibits. Exhibit No. Description Press Release dated February 6, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized.  Dated: February 6, 2014 FLUOROPHARMA MEDICAL, INC. By:/s/ Johan M. (Thijs) Spoor Name Johan M. (Thijs) Spoor Title: CEO and President
